Citation Nr: 0504938	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  91-50 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
ankle disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for a 
right knee disorder for the period prior to April 17, 2003.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1990.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in Atlanta, Georgia 
and New York, New York.  The veteran's appeal is currently 
within the jurisdiction of the office in New York, New York 
(the RO).

Procedural history

In July 1990, the RO received the veteran's claim of 
entitlement to service connection for  right knee and ankle 
disorders.  In an April 1991 rating decision, the RO granted 
service connection and assigned a noncompensable disability 
rating for each.  The veteran disagreed with the April 1991 
rating decision, as to the ratings assigned therein; and, his 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in July 1991.  

Subsequently, in a November 1998 rating decision, the rating 
assigned the veteran's right ankle disability was increased 
to 10 percent, effective from June 23, 1990.  The veteran 
continued to express his disagreement with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  

The Board remanded these issues for further evidentiary 
development in February 1992 and March 1999.  In a July 2003 
supplemental statement of the case (SSOC), during the 
pendency of this appeal, the veteran was assigned an 
increased 10 percent disability rating for his right knee 
disability, made effective from April 17, 2003.  

The Board again remanded these claims in October 2003 for 
additional development.  In a letter dated August 2003, but 
not received by the Board until January 2004, the veteran 
expressed his satisfaction with the 10 percent rating 
assigned his right knee disorder in the July 2003 SSOC, 
stating "My dispute isn't with the 10% awarded to me, but 
with the amount of back pay for the injury.  I filed the 
claim back in June of 1998, and it is from this date that I 
feel I should be receiving retro-pay...not April of 2003."  
The Board interprets the veteran's signed statement as a 
withdrawal of the right knee increased rating issue, and a 
timely notice of disagreement as to the effective date 
assigned for the 10 percent rating.  However, as the right 
knee increased rating issue currently on appeal includes the 
period from July 1990 to present, the Board believes that it 
already has jurisdiction over the issue as articulated by the 
veteran, i.e., entitlement to a compensable rating for the 
period prior to April 17, 2003.  The Board believes that this 
statement of the issue completely encompasses the veteran's 
claim to an earlier effective date for the assignment of a 10 
percent rating.  Therefore, the Board finds that a remand for 
issuance of a statement of the case on what is essentially a 
sub-issue of the increased rating claim is not necessary, and 
would only serve to further delay adjudication of the 
veteran's long-standing appeal.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will address the issue, 
as modified, and as listed on the first page above.

Issues not on appeal

In a July 2003 rating decision, the RO confirmed and 
continued a 10 percent disability rating for the veteran's 
service connected left knee disability.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will not be addressed in this decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA.

In his May 1991 notice of disagreement, the veteran stated 
that he could not keep a job because of his right knee and 
right ankle.  He made similarly statements in his July 1991 
VA Form 9.  However, a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) has not been adjudicated by the RO.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's service-connected left knee 
disability.  Therefore, the Board concludes, based on the VA 
General Counsel Opinion referred to above, that it does not 
have jurisdiction over the issue of entitlement to TDIU.  
That claim is accordingly referred to the RO for appropriate 
action.

In an August 2003 letter, the veteran claimed entitlement to 
service connection for a back disorder, claimed as secondary 
to his service-connected knee disorders.  Accordingly, that 
issue is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
complaint of pain.  Objective evidence includes x-ray 
evidence of arthritis and range motion measured to 0 degrees 
on dorsiflexion and 44 degrees on plantar flexion.  The 
disability has been objectively described as mild to 
moderate.

2.  The veteran failed without good cause or adequate reason 
to appear for a VA examination scheduled to evaluate his 
right knee disability.

3.  For the period prior to April 17, 2003, the veteran's 
right knee disability is manifested by essentially normal 
range of motion and no evidence of instability.  The presence 
of arthritis has not been established.




CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2004).

2.  For the period prior to April 17, 2003, the criteria for 
a compensable disability rating for a right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service connected right ankle disability.  He 
is also seeking a compensable disability rating for a right 
knee disability for the period prior to April 17, 2003.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating decision, statement of the case (SOC), 
and by the several SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in April 2003 that was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant increased disability ratings, 
it enumerated the evidence already received, and it provided 
a description of the evidence still needed to establish those 
elements.  A similar letter was sent to the veteran in 
February 2004.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO informed the veteran that the RO 
would get such things as "medical records, employment 
records, or records from other Federal agencies.  We will 
also assist you by providing a medical examination or getting 
a medical opinion if we decide it's necessary to make a 
decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2003 letter told the veteran to send "The name of 
the person, agency (including VA Medical Centers), or company 
who has any relevant records; the address of this person, 
agency, or company; the approximate time frame covered by the 
records; and the condition for which you were treated, in the 
case of medical records.  Complete, sign and return the 
enclosed VA Form 21-4142, 'Authorization for Release of 
Information' for any non VA Medical Center."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the April 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"Provide us with copies of any private treatment records you 
have in your possession."  Moreover, the February 2004 letter 
did specifically ask the veteran to "Please provide us with 
any evidence or information you may have pertaining to your 
claim."  

The Board finds that, together, the April 2003 and February 
2004 letters properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
letters requested a response within 30 days and 60 days 
respectively, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
April 1991, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letters in April 2003 
and February 2004, the RO readjudicated his claims in SSOCs 
dated July 2003 and June 2004.  Thus, any VCAA notice 
deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran underwent VA examinations in 
September 1998 and April 2003, the results of which are 
reported below.  The veteran submitted a private surgical 
report and the RO requested and obtained the veteran's VA 
outpatient treatment records.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  It does not appear that the 
veteran responded to the RO's April 2003 and July 2003 
requests for additional evidence.

The Board would be remiss if it did not observe at the outset 
of its discussion that it is denying the veteran's right knee 
claim in part based on his failure to report for a scheduled 
VA examination.  The Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
a veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in VA Form 9 that he did not want a BVA hearing, 
and he never requested a hearing before the RO.  

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).



1.  Entitlement to an increased disability rating for a 
right ankle disability, currently evaluated as 10 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right ankle disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  He essentially contends that 
the right ankle disability is more severe than is 
contemplated by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The veteran has been diagnosed with arthritic changes to the 
right ankle.  His reported symptoms consist primarily of pain 
which limits motion of the ankle.  There is no evidence or 
contention of ankylosis of the ankle or of the subastragalar 
or tarsal joint; nor is there evidence or contention of 
malunion of the os calcis or malunion or removal of the 
astragalus.  The Board can identify no more appropriate 
diagnostic code than 5003 and 5271 and the veteran has 
pointed to none.  Accordingly, the veteran's right ankle 
disability will be evaluated on the basis of arthritis and 
limitation of motion under Diagnostic Codes 5003 and 5271.

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

20% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations

10% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 - 5024, inclusive.

See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).



Diagnostic Code 5271 provides for the following levels of 
disability:

20 % marked;

10 % moderate.

See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

See also 38 C.F.R. § 4.71, Plate II (2004) which reflects 
that normal dorsiflexion of an ankle is from 0 to 20 degrees; 
and normal plantar flexion is from 0 to 45 degrees.

Schedular rating

The April 2003 VA examination report shows pertinent findings 
of right ankle dorsiflexion measured actively to 0 degrees, 
and passively to 10 degrees.  Plantar flexion was measured to 
44 degrees on both passive and active measurement.  
Supination was measured actively to 15 degrees, and passively 
to 24 degrees.  Pronation was measured to 10 degrees actively 
and passively.  

The Board finds that dorsiflexion measurements of 0 degrees 
active and 10 degrees passive constitute marked limitation of 
dorsiflexion; however, given the essentially normal plantar 
flexion findings, the veteran's overall ankle motion cannot 
be described as markedly limited.  The Board can identify no 
other evidence that is consistent with marked limitation of 
ankle motion.  A September 1998 VA examination showed ankle 
plantar flexion measured to 32 degrees and dorsiflexion 
measured to 15 degrees.  Ankle eversion and inversion were 
measured to 10 degrees and 30 degrees respectively.  An April 
2000 VA examination showed normal range of ankle motion.  
These findings are consistent with no more than moderate 
limitation of ankle motion when considered in light of the 
rating criteria and the normal ranges of motion described 
above.  38 C.F.R. § 4.71, Plate II (2004).  Such a rating is 
also consistent with the September 1998 examiner's diagnosis 
of mild to moderate osteoarthritis of the right ankle.

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  The April 2003 VA 
examination report shows that the veteran does experience 
pain in his right ankle during repeated range of motion 
exercises; however, the examiner found that there was 
essentially no functional loss in the right ankle and no pain 
at the time of the examination.  He based this finding on the 
veteran's demonstrated ability to walk on his heels and 
tiptoes and on the lateral edges of his feet.  The examiner 
also noted that the veteran could walk 9 to 10 blocks with no 
pain in the right ankle.  His gait was described as stable 
and not antalgic.  Weakened motion was noticed, but the 
veteran experienced no fatigue or incoordination of the right 
ankle.  Similarly, although in September 1998, the veteran 
complained of pain associated with toe walking and ankle pain 
associated with movement, the VA examiner found that there 
was no restriction in the veteran's mobility.  

While there does appear to be some additional functional loss 
due to pain associated with motion of the veteran's right 
ankle; given the reported findings, it does not appear to 
approximate "marked" limitation of ankle motion consistent 
with a 20 percent rating.  The April 2003 examiner stated 
that he could not give an opinion as to functional loss, but 
found that repeated right ankle motion resulted in a loss of 
10 degrees of dorsiflexion and supination.  This appears to 
be reflected in the measured ranges reported above.  The 
April 2000 VA examiner found that movement of the right ankle 
was painless.  The veteran has pointed to no manifestations 
of his disability which would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40 and 4.45, and 
the Board can identify none.  

Accordingly, the Board finds that a higher disability 
evaluation on the basis of additional functional loss under 
38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board notes that as a compensable disability rating is in 
effect, the provisions of Diagnostic Code 5003 which allow 
for a 10 percent rating based on x-ray evidence of arthritis 
where limitation of motion is noncompensable are not for 
application.  

Fenderson considerations 

In Fenderson, supra, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right ankle disability has not changed appreciably during the 
period on appeal.  The Board has considered all of the 
medical evidence throughout the period on appeal, and there 
appears to be no period in which a higher disability is 
warranted.  Based on the record, the Board finds that a 10 
percent disability rating was properly assigned for the 
entire period.  

2.  Entitlement to an increased disability rating for a right 
knee disability for the period prior to April 17, 2003, 
evaluated as noncompensably disabling.

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which is evaluated 
as noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004) for the period prior to April 17, 
2003.  He essentially contends that the right knee disability 
is more severe than is contemplated by the currently assigned 
rating.

As noted above, the veteran failed to report for a VA 
examination scheduled in conjunction with this claim.  The 
Board believes that the claim may be denied on this basis 
alone.  However, the Board has the fundamental authority to 
decide a claim in the alternative.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995).  Because of the length of time this claim 
has been on appeal and the existence of other medical 
evidence in the record, the Board will alternatively address 
the merits of the veteran's claim.

Failure to report for VA examination

Pertinent law and regulations 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2004).

When the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2004).

Analysis

The Board finds that the veteran's failure to report for a VA 
examination scheduled in response to the Board's October 2003 
remand must, under the regulation set out above, result in 
the denial of his claim.  

First, the Board will address the initial matter of whether 
in this case "entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination."  For reasons discussed in 
more detail in the schedular rating section below, as well as 
in the Board's October 2003 remand, the Board has found that 
an increased rating is not warranted for the veteran's right 
knee disability for the period prior to April 17, 2003.  
Accordingly, an attempt was made to obtain an opinion as to 
the presence of arthritis in the veteran's right knee.  A 10 
percent rating is to be assigned under Diagnostic Code 5003 
[arthritis, degenerative] where a diagnosis of arthritis is 
confirmed.  The veteran did not report for the examination 
and gave no reason for his failure; thus, the Board must 
conclude that such failure to report was without good cause.  
Therefore, in accordance with 38 C.F.R. § 3.655(b), the 
veteran's claim is denied.

Right knee schedular rating

As noted above, the Board will alternatively address the 
merits of the veteran's increased rating claim.

Pertinent law and regulations 

The law and regulations pertinent to disability ratings is 
set out above and will not be repeated here.

Analysis

(i.) Assignment of diagnostic code 

The veteran is currently evaluated under Diagnostic Code 5259 
[cartilage, semilunar, removal of, symptomatic] for the 
period from April 17, 2003 to present (not part of the appeal 
period).  Prior to April 17, 2003, he is evaluated under 
Diagnostic Code 5257 [knee, other impairment].

The veteran underwent a lateral meniscectomy in March 1997.  
Accordingly, the application of Diagnostic Code 5259 is 
appropriate for at least part of the period on appeal.  
However, the evidence reflecting the period after the March 
1997 procedure but prior to the April 2003 VA examination 
shows that the right knee was essentially asymptomatic.  A 
September 1998 VA examination showed no effusion of the right 
knee and negative results on anterior drawer testing, 
Lachman's testing, and McMurray's testing.  X-rays were 
normal and range of motion, as noted above, was 
noncompensable.  The diagnosis was "NEGATIVE EXAM."  
Accordingly, for the period prior to the April 2003 
examination, there is no basis to award a compensable rating 
under Diagnostic Code 5259, and there is therefore no benefit 
to the veteran in having it applied for that period.

The Board has considered Diagnostic Codes 5260 and 5261, 
which deal with limitation of motion of the knee.  However, 
given the reported ranges of motion of the right knee of 0 to 
122 degrees in April 2003, and from 0 degrees to 130 degrees 
in a September 1998, and 0 degrees to 130 degrees in July 
1990, based on the enumerated rating criteria, the veteran 
would not be entitled to even the minimum compensable 
disability rating under Diagnostic Codes 5260 and 5261.  

In determining that a rating on the basis of limitation of 
motion is not appropriate, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca, 
supra.  As discussed above, these provisions require 
consideration of additional functional loss of joint 
disabilities, due to such factors as pain, weakness, 
fatigability and incoordination associated with movement of a 
joint, even though not strictly enumerated under the 
diagnostic codes.  

In the veteran's case, prior to the April 2003 examination, 
there was essentially no objective evidence of additional 
functional loss associated with movement of the veteran's 
right knee.  The September 1998 VA examiner described a 
negative examination of the right knee.  He found the right 
knee to not be disabling.  In an October 1999 primary care 
progress note, the veteran reported that he was active in 
sports, including football and bodybuilding.  Accordingly, 
the Board finds insufficient evidence to warrant a 
compensable disability evaluation on the basis of additional 
functional loss due to pain under 38 C.F.R. §§ 4.40 and 4.45 
(2004).

The Board has also considered whether Diagnostic Code 5003 
for arthritis is applicable.  Diagnostic Code 5003 rates 
essentially by analogy to limitation of motion.  However, in 
cases where such limitation of motion is noncompensable, 
Diagnostic Code 5003 provides for a 10 percent rating where 
degenerative arthritis is established by x-ray findings.  

Here, the evidence contains a single x-ray finding of 
arthritis.  A July 1991 x-ray report shows small spurs from 
patella and tibia consistent with degenerative disease.  
However, this finding is contradicted by evidence both before 
and after.  X-rays conducted in conjunction with a September 
1990 VA examination were normal.  Similarly, x-rays were 
taken in conjunction with a September 1998 VA examination, 
and they too contained normal findings for the right knee.  
AP and lateral views of the right knee were said to reveal no 
radiographic evidence of bone or joint abnormality.  Finally, 
in April 2003, the veteran underwent another VA examination 
with x-rays.  Those x-rays were interpreted to show no 
fracture, dislocation, arthritis or other anomaly of the 
right knee.  The veteran had requested a medical opinion in 
an attempt to reconcile the July 1991 x-ray with the 
otherwise normal findings; however the veteran did not report 
for that examination.  The Board finds that, based on the 
overwhelmingly normal findings with respect to arthritis in 
the right knee, with only a single positive finding during a 
visit to the Emergency Room in 1991 that is notably not 
accompanied by a complete examination of the veteran's knee, 
the preponderance of the evidence is against a diagnosis of 
arthritis.  The Board favors the September 1990 findings, and 
the more recent September 1998 and April 2003 x-ray findings, 
which are accompanied and explained by thorough examination 
reports over the single unexplained finding in July 1991.  
Accordingly, the Board finds that a rating under Diagnostic 
Code 5003 is not appropriate.

The Board notes that, as Diagnostic Code 5003 is not for 
application, there is no basis on which to assign separate 
evaluations under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 [a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability]; VAOPGCPREC 9-98 [if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59].  

In sum, the Board can find no reason to change the diagnostic 
code currently applied by the RO to the period on appeal.  
For the period prior to the April 2003 examination, while 
Diagnostic Code 5257 is certainly not ideal, the Board can 
identify no other diagnostic code that is more appropriate or 
that would conceivably afford the veteran a higher rating.  
Therefore, as the Board can articulate no good reason to 
change the diagnostic code applied by the RO, it will not do 
so.  See Pernorio, 2 Vet. App. at 629 [Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained].

(ii.) Specific schedular criteria

Diagnostic Code 5257 provides the following levels of 
disability for recurrent subluxation or lateral instability:

30% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

 (iii.) Schedular rating

The Board finds that for the period prior to April 17, 2003, 
there is virtually no evidence of symptoms consistent with 
recurrent subluxation or lateral instability of the right 
knee.  The April 2003 VA examination showed no evidence of 
medial, lateral, anterior or posterior instability.  Earlier 
evaluations show similar findings.  A July 1991 treatment 
report shows a negative McMurray's test and no instability.  
In a September 1998 VA examination, no instability was noted.  
Lachman's, McMurray's and anterior drawer testing were all 
negative.  The evidence contains essentially no findings that 
would support even the minimum compensable disability rating 
under Diagnostic Code 5257.  Therefore, an increased rating 
is not warranted.

 (iv.) Fenderson considerations 

In this case, the entire appeal period has been considered 
and discussed in detail above.  The Board can identify no 
period of time within the appeal period where a compensable 
rating is warranted for the veteran's right knee disability.  



(v.) Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disorder, for the 
period prior to April 17, 2003.  The benefit sought on appeal 
is accordingly denied.

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran stated in May 1991 that he could not keep a job 
because of his right knee and ankle disabilities.  The Board 
notes that occupational impairment is specifically 
contemplated in the ratings currently assigned.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  However, the veteran has not 
indicated, nor has he presented evidence to support the 
premise, that his service connected right ankle and knee 
disabilities have resulted in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  The veteran noted to the April 2003 examiner that 
he had missed only 2 days of work in past 6 months due to 
flare-ups.  There is no evidence of any hospitalization for 
either disability.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for either 
disability.  The veteran underwent an arthroscopic partial 
meniscectomy in March 1997; however, there have been no other 
procedures performed.  The Board has been unable to identify 
any other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right knee 
and ankle disabilities do not present such exceptional or 
unusual disability pictures as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2004).  Accordingly, extraschedular 
evaluations are not warranted.


ORDER

The criteria for a 20 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his right ankle disability is denied.

The criteria for a compensable disability rating not having 
been met prior to April 17, 2003, the veteran's claim of 
entitlement to an increased evaluation for his right knee 
disability is denied.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


